Citation Nr: 1825635	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to June 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.  

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus (as organic diseases of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

	Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to hazardous noise; including being in the infantry as a rifleman.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first question for the Board is whether the Veteran has a current diagnosis of bilateral hearing loss.  

The Veteran was scheduled for a VA audiology examination on January 6, 2014.  The Veteran failed to appear; however, in a January 8, 2014 VA Form 27-0820, Report of General Information, the Veteran contacted the RO and requested another VA examination as he was unaware of when the examination was scheduled.  

A January 2014 rating decision denied the Veteran's claim for bilateral hearing loss on the basis that he did not appear to his examination and did not otherwise show bilateral hearing loss for VA purposes.  

The Veteran submitted a timely notice of disagreement (NOD) later in January 2014.  In it, he alleged that he did have hearing loss because he was told by the Department of Homeland Security Customs and Border Protection that he was denied employment partly due to hearing loss.  The Veteran also submitted a copy of the letter from Customs and Border Protection, dated March 2009, which indicated that the Veteran had a "hearing deficit", had been requested to provide more information about the hearing deficit, and indicated that the Veteran had not presented evidence regarding the hearing deficit.  

In a September 2014 VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, the Veteran argued that his hearing loss began in 2006, sometime after going to the range, wherein he started to experience ringing in the ears and hearing loss.  

The Veteran was afforded a VA audiology examination in May 2016.  Examination findings revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
20
15
20
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted the Veteran had hearing within normal limits.  

These findings do not meet the requirements of hearing loss as defined by VA.  Additionally, review of the Veteran's entire file does not reveal any additional medical evidence indicating that the Veteran has had bilateral hearing loss at any time during the appellate period as defined by VA.  As such, the inquiry into the question of service connection for bilateral hearing loss need go no further.

Regarding the Veteran's statements that he has a current bilateral hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  Further, although the letter from Customs and Border Patrol does reference a "hearing deficit," there is no indication or additional evidence from the Veteran to show that a "hearing deficit" as identified in 2009 by Customs and Border Patrol meets the standards of hearing loss for VA purposes.  Further, the Veteran's VA audiology examination happened 7 years later and does not show hearing loss for VA purposes.  

As a current bilateral hearing loss disability by VA standards has not been shown by competent evidence, the Board does not reach the additional questions of the relationship of the claimed hearing loss to any loud noise exposure in service.

Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



	Tinnitus

The Veteran claims he has tinnitus that began in service.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On the September 2014 VA Form 9, the Veteran alleged that he has experienced ringing in the ears since 2006, which sometimes causes dizziness and nausea.  On the May 2016 VA examination, the Veteran stated he has experienced a ringing in the ears for approximately 8 years.  The Veteran has competently stated that he has tinnitus, and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability.  

With respect to the second element of service connection, an in-service event or injury, the Veteran reported having military noise exposure from time on the rifle range.  The Veteran's service personnel records show that he served as a rifleman and is the recipient of the Combat Action Ribbon.  Therefore, the noise exposure described by the Veteran is consistent with the circumstances and hardships of his combat service.  38 U.S.C. § 1154(b).  The Board finds that the evidence establishes an in-service injury, i.e., acoustic trauma.  

Finally, as noted above, the Veteran reported in the VA Form 9 that tinnitus started in approximately 2006, while he was still in service.  At the May 2016 VA examination, he reported that he had been experiencing tinnitus for about 8 years, which would be in close proximity to when he was discharged from service.  The Board finds the Veteran's statements that he has been experiencing tinnitus continuously since he was in service to be competent and credible and places great weight of probative value on them.

The Board acknowledges that the May 2016 VA audiology examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because there is no hearing loss or shift with which to correlate tinnitus.  The Board places little weight of probative value on this opinion as it did not take into account the Veteran's lay statements of record regarding the onset and continuity of tinnitus during and since service.

Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for service connection for a low back disability.  

Throughout the course of this appeal the Veteran has asserted that he has a low back condition due to his in-service experiences; however, he has never been provided a VA examination to determine the nature and etiology of this claimed condition.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability or persistent or recurrent symptoms of disability, evidence of an in-service event, and an indication that the current disability or symptoms may be associated with the Veteran's service.  Further, recently the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that when pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  

Here, there are competent and credible statements from the Veteran that he has back pain to the extent that he must lay flat on the ground to find relief.  The Veteran's complaints of pain satisfy the requirement of recurrent symptoms of a disability for the purposes of McLendon.  Further, throughout the record the Veteran has asserted that his back pain began in service after hiking long distances with his 60-80-pound pack, during work-ups.  Additionally, the record reflects that the Veteran was a rifleman, received the Combat Action Ribbon, and served in Iraq from February to May 2005 and June 2007 to January 2008.  Therefore, the evidence also supports that he engaged in combat with the enemy.  In addition, the Veteran has alleged that he has continuously had back pain since service.  Hence, it is necessary to provide the Veteran with a VA examination to determine the nature and etiology of any current low back condition.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify the names and addresses of any private treatment providers who have treated him for the claimed low back disability.  After securing any necessary VA Form 21-4142, Authorization and Consent to Release Information to VA, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

Determine whether the Veteran is in receipt of any VA treatment and obtain any VA records as necessary.  

2.  Schedule the Veteran for a VA examination with an appropriate clinician to evaluate his claims for a low back disability.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail. 
Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions: 

Identify any low back diagnoses the Veteran has had during the course of the appeal period.  

Is it at least as likely as not (50 percent or better probability) that any low back disability (including, if a low back disability is not diagnosed, any low back pain that is shown to cause functional impairment) is related to his active duty service or any incident therein, to include long hikes during work-ups or any events during his engagement in combat with the enemy? 

A complete rationale for all opinions must be provided, to include consideration of the lay evidence previously submitted by the Veteran.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal, to include consideration all medical evidence added to the record as a result of the this remand.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


